           Case 1:19-cv-00539-NONE-EPG Document 59 Filed 09/02/20 Page 1 of 6



 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9
     THOMAS LEE GLEASON, JR.,                              Case No. 1:19-cv-00539-NONE-EPG (PC)
10
                     Plaintiff,                            ORDER DENYING PLAINTIFF’S
11                                                         MOTION TO COMPEL DISCOVERY
            v.
12                                                         (ECF. NO. 54)
     G. PLACENCIA,
13
                   Defendant.
14

15

16           Thomas Gleason (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.
18           This case is proceeding on Plaintiff’s Second Amended Complaint, “on Plaintiff’s
19   claims against defendant G. Placencia for excessive force in violation of the Eighth
20   Amendment and retaliation in violation of the First Amendment.” (ECF No. 28, pgs. 1-2).
21           On July 20, 2020, Plaintiff filed a motion to compel discovery. (ECF No. 54). On
22   August 5, 2020, Defendant filed his opposition. (ECF No. 57). Plaintiff’s motion to compel is
23   now before the Court.
24           I.       The Request at Issue1
25           In Plaintiff’s First Set of Requests for Production of Documents, Request for Production
26

27           1
               Plaintiff did not attach a copy of his request or Defendant’s response to the motion he filed with the
     Court, even though he was directed to do so (ECF No. 50, p. 4). However, Plaintiff apparently attached at least
28   some of the relevant documents to the motion he served on Defendant, and Defendant provided the documents to
     the Court. The Court appreciates that Defendant provided these documents.

                                                             1
           Case 1:19-cv-00539-NONE-EPG Document 59 Filed 09/02/20 Page 2 of 6



 1   No. 1, Plaintiff requested:
 2            the production of any and all complaints filed against defendant G. Placencia for
              excessive force while employed at Delano State Prison. This request includes
 3            any and all complaint, grievancess involving excessive force herein after
 4
              excessive force wherein the defendant filed a report or offered testimony that
              was false misleading or tending to cover-up the conduct. any additional acts
 5            involving dishonest criminal acts of moral turpitude the names address
              telephone numbers of all person whom were witness to any of thease acts.
 6

 7
     (ECF No. 57, pgs. 26-27) (errors in original).2

 8
              Defendant’s response was as follows:
              Objection. This request is overbroad, seeks documents that are irrelevant and
 9            the information is not proportional to the needs of the case. This request seeks
              information that is improper character evidence. This request assumes facts, i.e.
10
              that Defendant “filed a report or offered testimony that was false misleading or
11            tending to cover up the conduct.” To the extent the request seeks documents
              contained in Defendant’s personnel files, the request seeks documents protected
12            by the federal common law official information privilege, California
              Government Code section 6254, California Evidence Code Sections 1040, 1041
13
              and 1043, Penal Code sections 832.7 and 832.8, and Defendant’s common law
14            right to privacy. To the extent the request seeks appeal inquiry records for 602
              administrative appeals by Plaintiff or other inmates and designated as staff
15            complaints, the request seeks information that is protected from disclosure by
16
              the federal common law official information privilege, and by regulations,
              including but not limited to Title 15, California Code of Regulations (Title 15)
17            sections 3084.9, 3321 and 3370, and CDCR Department Operations Manual
              (DOM) section 54100.25.2. To the extent the request seeks use of force
18            reviews/critiques conducted by CDCR in connection with every use of force
19
              and/or CDCR Internal Affairs investigation records, the request seeks
              information that is protected from disclosure by the federal common law official
20            information privilege, and confidential documents under applicable provisions
              of Title 15, California Code of Regulations including sections 3084.9 and 3321,
21            and the DOM, and the disclosure of which would compromise the safety and
22            security of the institution, inmates and staff. This request seeks documents
              containing confidential and private information about inmates’ safety issues,
23            custody classifications, prison security, and other sensitive information, the
              disclosure of which would create a hazard to the safety and security of the
24
              institution, and violates the inmates’ right to privacy and confidentiality.
25            Defendant notes that the records of Plaintiff’s staff complaint for the events that
              are the subject of this lawsuit are responsive to this request. Plaintiff is already
26

27
              2
               It appears that Plaintiff filed a Second Set of Requests for Production of Documents, in which Plaintiff
28   also asked for “production of any and all complaints filed against the defendant for excessive force while
     employed at Delano State Prison.” (ECF No. 57, pgs. 13-14); (see also id. at 33).

                                                              2
          Case 1:19-cv-00539-NONE-EPG Document 59 Filed 09/02/20 Page 3 of 6


            in possession of his own staff complaint and the responses to the staff complaint,
 1
            and therefore those records are not produced in response to this discovery
 2          request. The confidential records of the appeal inquiry into Plaintiff’s staff
            complaint, which include narratives of witness statements, were previously
 3          produced to Plaintiff in Defendant’s response to a Court order (ECF No. 49) and
            therefore will not be produced again in response to this discovery request.
 4
            Defendant has not located any other responsive documents that are not subject to
 5          the objections stated in this response. Documents that are being withheld based
            on the objections stated in this response are identified in the Privilege Log that is
 6          served with these responses.
 7   (ECF No. 57, pgs. 27-28).
 8          II.     Plaintiff’s Motion to Compel
 9          Plaintiff appears to argue that the records identified in the privilege log that was
10   provided in response to Plaintiff’s First Set of Requests for Production of Documents, Request
11   for Production No. 1, should be produced because Plaintiff’s interests outweigh any interest
12   Defendant might assert. Plaintiff argues that his request satisfies the relevance standard of
13   Federal Rule of Civil Procedure 26, that is, his request is “reasonably calculated to lead to the
14   discovery of admissible evidence.” (ECF No. 54, pgs. 2-3). Plaintiff states that he cannot be
15   expected to know what is in Defendant’s file. However, Plaintiff argues that if what is in
16   Defendant’s file shows a pattern of behavior, Plaintiff should be given the discovery.
17          III.    Defendant’s Opposition to Motion to Compel Production of Documents
18          Defendant alleges that “[t]here are records of one other complaint against Defendant
19   alleging his excessive use of force.” (ECF No. 57, p. 1). Defendant argues that these records
20   should not be produced because they are subject to the official information privilege, are
21   privileged and confidential under state law, are inadmissible as improper character evidence,
22   and will not lead to the discovery of admissible evidence.
23          IV.     Legal Standards
24          “Unless otherwise limited by court order, the scope of discovery is as follows: Parties
25   may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim
26   or defense and proportional to the needs of the case, considering the importance of the issues at
27   stake in the action, the amount in controversy, the parties’ relative access to relevant
28   information, the parties’ resources, the importance of the discovery in resolving the issues, and

                                                      3
            Case 1:19-cv-00539-NONE-EPG Document 59 Filed 09/02/20 Page 4 of 6



 1   whether the burden or expense of the proposed discovery outweighs its likely benefit.
 2   Information within this scope of discovery need not be admissible in evidence to be
 3   discoverable.” Fed. R. Civ. P. 26(b)(1).3
 4            Federal Rule of Evidence 404 states:
 5            (a) Character Evidence.
 6
                    (1) Prohibited Uses. Evidence of a person’s character or character trait is
 7                  not admissible to prove that on a particular occasion the person acted in
                    accordance with the character or trait.
 8

 9            ...

10            (b) Crimes, Wrongs, or Other Acts.
11
                    (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not
12                  admissible to prove a person’s character in order to show that on a particular
                    occasion the person acted in accordance with the character.
13
                    (2) Permitted Uses; Notice in a Criminal Case. This evidence may be
14
                    admissible for another purpose, such as proving motive, opportunity, intent,
15                  preparation, plan, knowledge, identity, absence of mistake, or lack of
                    accident.
16
     Fed. R. Evid. 404(a) & (b).
17
              Federal Rule of Evidence Rule 406 states that “[e]vidence of a person’s habit or an
18
     organization’s routine practice may be admitted to prove that on a particular occasion the
19
     person or organization acted in accordance with the habit or routine practice.” Fed. R. Evid.
20
     406.
21
              V.       Analysis
22
              Plaintiff appears to be asking the Court to compel Defendant to produce the records
23
     identified in Defendant’s privilege log (ECF No. 57, p. 40). Because it does not appear that
24
     records regarding a different excessive force incident involving a different inmate are relevant
25
     to any party’s claim or defense in this action, except as inadmissible character evidence,
26

27
              3
               Federal Rule of Civil Procedure 26(b)(1) no longer states that “[r]elevant information need not be
28   admissible at the trial if the discovery appears reasonably calculated to lead to the discovery of admissible
     evidence.”

                                                              4
           Case 1:19-cv-00539-NONE-EPG Document 59 Filed 09/02/20 Page 5 of 6



 1   Plaintiff’s motion will be denied.
 2          In this case, Plaintiff alleges that, after he asked for a 602 form, Defendant cuffed him
 3   and then took him to the sally port. Defendant then pressed Plaintiff’s face against the wall and
 4   hit him on the side of the head and in the ribs. After a short conversation, Defendant then
 5   slapped Plaintiff.
 6          Plaintiff has not explained how records regarding a different excessive force incident
 7   involving a different inmate are relevant in this action, and it is not obvious that they are.
 8   Plaintiff does allege that the records could show a pattern of behavior. However, Plaintiff does
 9   not explain how. To the extent Plaintiff is attempting to use evidence of a different excessive
10   force incident to show that Defendant used excessive force in the incident alleged in this action,
11   that use would be inadmissible as character evidence. To the extent that Plaintiff is attempting
12   to allege a habit, Plaintiff has not sufficiently shown that the records could be used in this case
13   to show habit. “Habit ‘describes one’s regular response to a repeated specific situation.’
14   Fed.R.Evid. 406 advisory committee note (describing conduct that qualifies as habit as ‘semi-
15   automatic’). In deciding whether certain conduct constitutes habit, courts consider three factors:
16   (1) the degree to which the conduct is reflexive or semi-automatic as opposed to volitional; (2)
17   the specificity or particularity of the conduct; and (3) the regularity or numerosity of the
18   examples of the conduct.” United States v. Angwin, 271 F.3d 786, 799 (9th Cir. 2001)
19   (footnote omitted), overruled on other grounds by United States v. Lopez, 484 F.3d 1186 (9th
20   Cir. 2007) (en banc). Here, there is no indication that Defendant’s regular response to a
21   repeated specific situation is to assault inmates. At most, Plaintiff has evidence that Defendant
22   assaulted inmates on two occasions (the incident in his case, and the incident alleged in the
23   records Plaintiff is seeking), which is not enough to establish habit.
24          Thus, based on Plaintiff’s motion, it does not appear that records regarding a different
25   excessive force incident involving a different inmate are relevant to any party’s claim or
26   defense in this action, except as inadmissible character evidence, and Plaintiff’s motion will be
27   \\\
28   \\\

                                                       5
           Case 1:19-cv-00539-NONE-EPG Document 59 Filed 09/02/20 Page 6 of 6



 1   denied.4
 2           VI.      Order
 3           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion to compel (ECF No.
 4   54) is DENIED.
 5
     IT IS SO ORDERED.
 6

 7
         Dated:      September 2, 2020                                  /s/
 8                                                              UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28           4
               Because the documents are not relevant, the Court will not address Defendant’s other arguments as to
     why he should not be required to produce the documents.

                                                            6
